Order unanimously affirmed, with $10 costs and disbursements to the respondent. The date for the examination to proceed shall be fixed in the order. Settle order *747on notice. Order unanimously affirmed, with $10 costs and disbursements to the respondent. The orders were proper in the absence of some factual showing, as distinguished from the bare claim, that the will would have been revoked except for intervention of the proponents. Present — -Peck, P. J., Callahan, Van Voorhis and Breitel, JJ. [See ante, p. 742.]